DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alletto JR. (International Pub. No. WO2015106258A1); hereafter "Alletto" in view of Larsson et al. (U.S. Pub. No. 20030019044); hereafter "Larsson.
Regarding claim 1, Alletto discloses (FIGS. 1, 3) a bedding system (20; FIG. 1) comprising: a base (22; FIG. 1); a pressure generator (32; FIG. 1) coupled to the base (as illustrated in FIG. 1); a spacer (24; FIG. 1) positioned over the base (as illustrated in FIG. 1); a {cushioned support} (26; FIG. 1) positioned over the spacer (as illustrated in FIG. 1); a duct (34; FIG. 3) including a 
However, Alletto does not explicitly disclose a coil pack positioned over the spacer, the coil pack being positioned within a recess of an encasement; a second end that is in communication with the recess; a comfort layer positioned over the encasement; and a cover positioned over the comfort layer.
Regardless, Larsson teaches (FIGS. 1, and 3-5) a bedding system (as illustrated in FIG. 1) comprising a coil pack (12; FIG. 3) positioned above and connected to the pressure generator (as illustrated in FIGS. 3-5), the coil pack being positioned within a recess (as illustrated in FIG. 3) of an encasement (consisting of 15-17; as illustrated in FIGS. 1 and 3, and further conveyed through paragraph 0038 regarding a twin bed of separate encasements); a second end that is in communication with the recess (as illustrated in FIGS. 3 and 5); a comfort layer (2/5; FIGS. 1/3) positioned over the encasement (as illustrated in FIG. 3); and a cover  (6; FIG. 1) positioned over the comfort layer (as illustrated in FIG. 1)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the coil pack, recess, encasement, comfort layer, and cover of Larsson (12, FIG. 3; as illustrated in FIG. 3-5; 2/5, FIGS. 1/3; and 6; FIG. 1) into the assembly of Alletto (as illustrated in FIGS. 1 and 3). Where the results would have been predictable as both Larsson and Alletto concern ventilated bedding assemblies where a duct (Larsson: 30; FIG. 5; paragraph 0033; Alletto: 34; FIG. 3) facilitates delivery of ventilated/cooled air to a supporting cushion (of spring type in Larsson: FIG. 3; of foam type in Alletto: FIG. 3). Where advantageously, the use of a springs in a recessed encasement further permits and 
Regarding claim 2, Alletto in view of Larsson discloses (Larsson: FIGS. 1, 3, and 5) the bedding system recited in claim 1, wherein the encasement (Larsson: consisting of 15-17: FIGS. 1 and 3) comprises opposite top (16; FIG. 1) and bottom walls (17; FIG. 3) and a side wall (15; FIG. 3) extending from the top wall to the bottom wall (as illustrated between FIGS. 1 and 3), the top and bottom walls being porous (through pores 16, FIG. 1; and opening 17, as illustrated in FIGS. 3 and 5), the side wall being non- porous (paragraph 0015: “a surrounding tight member 15”).
Regarding claim 3, Alletto in view of Larsson discloses (Larsson: FIGS. 1, 3, and 5) the bedding system recited in claim 1, wherein the encasement (Larsson: consisting of 15-17: FIGS. 1 and 3) comprises opposite top (16; FIG. 1) and bottom walls (17; FIG. 3) and a side wall (15; FIG. 3) extending from the top wall to the bottom wall (as illustrated between FIGS. 1 and 3), the top and bottom walls being permeable (through pores 16, FIG. 1; and opening 17, as illustrated in FIGS. 3 and 5), the side wall being completely impervious to air flow therethrough (paragraph 0015: “air-tightly delimited with respect to the exterior through a surrounding tight member 15”).
Regarding claim 4, Alletto in view of Larsson discloses (Alletto: FIG. 3) the bedding system recited in claim 1, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3) that is positioned between the pressure generator and the spacer (as illustrated in FIG. 3).
Regarding claim 5, Alletto in view of Larsson discloses (Alletto: FIG. 3) the bedding system recited in claim 1, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3), the pressure generator being positioned below the platform (32 beneath the horizontal planar member as illustrated in FIG. 3), the spacer being positioned above the platform (24 above the horizontal planar member as illustrated in FIG. 3).
Regarding claim 6, Alletto in view of Larsson discloses (Larsson: FIGS. 3) the bedding system recited in claim 1, wherein the coil pack comprises a pocket (Larson: as illustrated in FIG. 3 with 12 encased in a spring package: paragraph 0025) and a plurality of springs positioned in the pocket (As illustrated in FIG. 3).
Regarding claim 7, Alletto in view of Larsson discloses (Larsson: FIG. 3) the bedding system recited in claim 1, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) is perforated for airflow therethrough (paragraph 0024: “2 has in the present case a core layer 5 of an elastic soft material with a good ability to let air through, such as perforated latex”).
Regarding claim 8, Alletto in view of Larsson discloses (Larsson: FIGS. 1/3) the bedding system recited in claim 1, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) includes a plurality of spaced apart channels (paragraph 0024: “perforated”) that each extend completely through a thickness of the comfort layer. The definition of perforated (per dictionary.com) is to be pierced
Regarding claim 9, Alletto in view of Larsson discloses (Larsson: FIG. 1) the bedding system recited in claim 1, wherein the cover (6; FIG. 1) is configured to allow air and/or moisture to move through a thickness of the cover (paragraph 0011: “bad body smell and moisture may be removed from the room in which the bed is located” and paragraph 0024: “cover layer 6 of an elastic soft cover material being air-permeable”).
Regarding claim 10, Alletto discloses (FIGS. 1-4) a bedding system (20; FIG. 1) comprising: a base (22; FIG. 1); first and second pressure generators (32; FIGS. 1 and 3) coupled to the base (As illustrated in FIGS. 1-4); a spacer (24; FIG. 3) positioned over the base (as illustrated in FIG. 3); a {first supporting cushion half} (20, correspondent to 48a; paragraph 0044) positioned over the spacer (as illustrated in FIG. 3); a {second supporting cushion half} (20, correspondent to 48b; paragraph 0044) positioned over the spacer (as illustrated in FIG. 3); a first duct (rightmost 34; FIG. 3) including a first end (36; FIG. 3) that is in communication with the first pressure generator (as illustrated in FIG. 3) and a second end (38; FIG. 3); a second duct (leftmost 34; FIG. 3) including a first end (36; FIG. 3) that is in communication with the second pressure generator (leftmost 32; FIG. 3) and a second end (38; FIG. 3).
However, Alletto does not explicitly disclose a first and second coil pack positioned over the spacer, the first and second coil packs being positioned within respective first and second recesses of respective first and second encasements; second ends of the first and second ducts that are in communication with the respective first and second recesses; a comfort layer positioned over the encasements; and a cover positioned over the comfort layer.
Regardless, Larsson teaches (FIGS. 1, and 3-5) a bedding system (as illustrated in FIG. 1) comprising a first (and second) coil pack (12; FIG. 3; multiple as conveyed through paragraph one person resting in the bed. It would then in the practise also be possible to design the support arrangement for one person in the way described above. It would also be conceivable to provide a possibility to individual control of the climate in the proximity of the respective bed half. Wherein the phrasing ‘also’ regards a different embodiment, while ‘individual control’ regards control of more than one when taken in the context ‘of the respective bed half’. In totality meaning that in another embodiment, comparative to the twin bed halves (in the first half of paragraph 0038), the bedding may be made that the bed is for a single person similar to how a twin bed can have one person resting in it, and further that such a bedding has individual control of the climate in the respective bed half.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the coil pack, recess, encasement, comfort layer, and cover of Larsson (12, FIG. 3; 15-17, as illustrated in FIG. 3-5; 2/5, FIGS. 1/3; and 6; FIG. 1) into individual control of the climate is only facilitated where the air does not intermingle and the bed/system’s halves are isolated from each other; as in Alleto’s 
Regarding claim 11, Alletto in view of Larsson discloses (Larsson: FIGS. 1, 3, and 5) the bedding system recited in claim 10, wherein the encasements (Larsson: consisting of 15-17: FIGS. 1 and 3) each comprise opposite top (16; FIG. 1) and bottom walls (17; FIG. 3) and a side wall (15; FIG. 3) extending from the top wall to the bottom wall (as illustrated between FIGS. 1 and 3), the top and bottom walls being porous (through pores 16, FIG. 1; and opening 17, as illustrated in FIGS. 3 and 5), the side wall being non- porous (paragraph 0015: “a surrounding tight member 15”)
Regarding claim 12, Alletto in view of Larsson discloses (Larsson: FIGS. 1, 3, and 5) the bedding system recited in claim 10, wherein the encasements (Larsson: consisting of 15-17: FIGS. 1 and 3) each comprise opposite top (16; FIG. 1) and bottom walls (17; FIG. 3) and a side wall (15; FIG. 3) extending from the top wall to the bottom wall (as illustrated between FIGS. 1 and 3), the top and bottom walls being permeable (through pores 16, FIG. 1; and opening 17, as 
Regarding claim 13, Alletto in view of Larsson discloses (Alletto: FIG. 3) the bedding system recited in claim 10, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3) that is positioned between the pressure generators and the spacer (as illustrated in FIG. 3).
Regarding claim 14, Alletto in view of Larsson discloses (Alletto: FIG. 3) the bedding system recited in claim 10, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3), the pressure generators being positioned below the platform (32 beneath the horizontal planar member as illustrated in FIG. 3), the spacer being positioned above the platform (24 above the horizontal planar member as illustrated in FIG. 3).
Regarding claim 15, Alletto in view of Larsson discloses (Alletto: FIGS. 1 and 2) the bedding system recited in claim 14, wherein the pressure generators are fans (as illustrated in FIGS. 1 and 2) and the bedding system includes void space (as illustrated in FIG. 3) between the fans and the platform (as illustrated in FIG. 3).
Regarding claim 16, Alletto in view of Larsson discloses (Larsson: FIGS. 3) the bedding system recited in claim 10, wherein the coil packs each comprise a pocket (Larson: as illustrated in FIG. 3 with 12 encased in a spring package: paragraph 0025 as set forth in claim 10 prior) and a plurality of springs positioned in the pocket (As illustrated in FIG. 3).
Regarding claim 17, Alletto in view of Larsson discloses (Larsson: FIG. 3) the bedding system recited in claim 10, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) is perforated for 
Regarding claim 18, Alletto in view of Larsson discloses (Larsson: FIGS. 1/3) the bedding system recited in claim 10, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) includes a plurality of spaced apart channels (paragraph 0024: “perforated”) that each extend completely through a thickness of the comfort layer. The definition of perforated (per dictionary.com) is to be pierced with holes (i.e. to run completely through).
Regarding claim 19, Alletto in view of Larsson discloses (Larsson: FIG. 1) the bedding system recited in claim 10, wherein the cover (6; FIG. 1) is configured to allow air and/or moisture to move through a thickness of the cover (paragraph 0011: “bad body smell and moisture may be removed from the room in which the bed is located” and paragraph 0024: “cover layer 6 of an elastic soft cover material being air-permeable”).
Regarding claim 20, Alletto discloses (FIGS. 1-4) a bedding system (20; FIG. 1) comprising: a base (22; FIG. 1) comprising a platform (horizontal planar member as illustrated in FIG. 3); first and second fans (left and rightmost 32; FIGS. 1 and 3) coupled to the base (As illustrated in FIGS. 1-4); a spacer (24; FIG. 3) positioned over the base (as illustrated in FIG. 3) such that the platform is positioned between the fans (with 32 beneath the horizontal planar member in FIG. 3), the bedding system including void space (as illustrated in FIG. 3) between the fans and the platform (as illustrated in FIG. 3); a {first supporting cushion half} (20, correspondent to 48a; paragraph 0044) positioned over the spacer (as illustrated in FIG. 3); a {second supporting cushion half} (20, correspondent to 48b; paragraph 0044) positioned over the spacer (as illustrated in FIG. 3); a first duct (rightmost 34; FIG. 3) including a first end (36; 
However, Alletto does not explicitly disclose a first and second coil pack positioned over the spacer, the first and second coil packs being positioned within respective first and second recesses of respective first and second encasements; the encasements each comprising opposite top and bottom walls and a side wall extending from the top wall to the bottom wall, the top and bottom walls being permeable, the side wall being completely impervious to air flow therethrough, the first coil pack comprising a pocket and a plurality of springs positioned in the pocket; the respective coil pack each comprising a pocket and a plurality of springs positioned in the pocket; second ends of the first and second ducts that are in communication with the respective first and second recesses; a perforated comfort layer positioned over the encasements; and a cover positioned over the comfort layer, the cover being configured to allow air and/or moisture to move through a thickness of the cover.
Regardless, Larsson teaches (FIGS. 1, and 3-5) a bedding system (as illustrated in FIG. 1) comprising a first (and second) coil pack (12; FIG. 3; multiple as conveyed through paragraph 0038 with twin beds) positioned above and connected to the pressure generator(s) (as illustrated in FIGS. 3-5 and conveyed through paragraph 0038), the coil pack being positioned within a respective recess (as illustrated in FIG. 3 and conveyed through paragraph 0038) of an encasement (consisting of 15-17; as illustrated in FIGS. 1 and 3, and further conveyed through paragraph 0038 regarding a twin bed of separate encasements), the encasements each comprising opposite top (16; FIG. 1) and bottom (17; FIGS. 3 and 5) walls and a side wall (15; one person resting in the bed. It would then in the practise also be possible to design the support arrangement for one person in the way described above. It would also be conceivable to provide a possibility to individual control of the climate in the proximity of the respective bed half. Wherein the phrasing ‘also’ regards a different embodiment, while ‘individual control’ regards control of more than one when taken in the context ‘of the respective bed half’. In totality meaning that in another embodiment, comparative to the twin bed halves (in the first half of paragraph 0038), the bedding may be 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the coil packs, recesses, encasements, comfort layer, and cover of Larsson (12, FIG. 3; 15-17 as illustrated in FIG. 3-5; 2/5, FIGS. 1/3; and 6; FIG. 1) into the split operational assembly of Alletto (as illustrated in FIGS. 1 and 3 and recited in paragraph 0044 correspondent to 48a and 48b) as Larsson proposes (paragraph 0038). Where the results would have been predictable as both Larsson and Alletto concern ventilated bedding assemblies where a duct (Larsson: 30; FIG. 5; paragraph 0033; Alletto: 34; FIG. 3) facilitates delivery of ventilated/cooled air to a supporting cushion (of spring type in Larsson: FIG. 3; of foam type in Alletto: FIG. 3) and both Alletto and Larsson provide split operational embodiments (Larsson: paragraph 0038; Alletto: paragraph 0044). Where advantageously, the use of a springs in a recessed encasement further permits and increased passage of air therebetween comparatively to foam as springs eminently possess more open space to them to permit the passage of air therethrough (due to being a wireframe construction compared to a solid, if porous object) and is not as prone to moisture retention, thereby bolstering longevity. Where further advantageously, the use of a comfort layer and a cover thereon will further obviously improve upon the comfort of the individual resting upon the bed and further only necessitate primarily cleaning the comfort layer as opposed to the entirety of the supporting cushion(s), thereby prolong the longevity of the supporting cushions. Where the use of the top/bottom/side walls to each spring pack (correspondent to 48a/48b respectively of Alletto; individual control of the climate is only facilitated where the air does not intermingle and the bed/system’s halves are isolated from each other; as in Alleto’s 48a/48b halves and the supporting cushioning halves correspondent thereto being perforated with vertical channels that cannot intermix, and Larsson’s twin bed arrangement offering two coil packs of different operable climate control or proposed integral yet isolated control of the climate of two bed halves (Larsson: paragraph 0038). Because Larsson’s coil pack assembly introduces an encasement of open space (comparatively to Alletto’s perforated solid cushioning support halves (correspondent to 48a and 48b)), the combination of Alletto and Larsson would more eminently suggest two spring packs encased individually analogous with the twin bed/individual climate controlled halves of Larsson to maintain the individuality of the climate control scheme both offered by Alletto (paragraph 0044), and proposed by Larsson (paragraph 0038).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address conventions of the art concerning air conditioned/heated bedding assemblies, arrangements therefor, spring/coil packs, ductwork .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE HALL/Examiner, Art Unit 3673         
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/30/2021